Title: Enclosure VII: Edmund Randolph to Perez Morton, 19 June 1794
From: Randolph, Edmund
To: Morton, Perez


                  
                     Sir
                     Philadelphia June 19. 1794.
                  
                  It is impossible to recollect the sufferings of our captive brethren in algiers, without feeling a high respect for the exertions,
                     
                     made by the manager of the Boston Theatre, for their relief.  But however great the interest may be, which the President of the United States takes in their fate and happiness, he is of opinion, that he ought to decline any other agency upon the occasion, than what is provided for and prescribed by the laws. I have the honor, Sir, to be with great respect yr mo. ob. servt
                  
                     Edm: Randolph.
                  
               